Citation Nr: 1437500	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right knee instability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to June 1992 and a period of active duty for training (ACDUTRA) from June 2005 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a notice of disagreement in June 2009 and was provided with a statement of the case in September 2009.  The Veteran perfected his appeal with an October 2009 VA Form 9.

The Veteran testified before the undersigned in April 2014 and a copy of that transcript is of record.  

In May 2014 the Veteran submitted additional evidence with a waiver of initial RO consideration.  

A review of the Veteran's Virtual VA claims file reveals the April 2014 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee instability is more severe than reflected by his current disability rating.  The Veteran also contends that he has a left knee disability and a right hip disability that are secondary to his service-connected right knee disabilities.  

In regards to his service-connected right knee instability, the Veteran asserted at the April 2014 Board hearing, that his right knee instability had worsened since he was last afforded a VA examination in August 2012.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his right knee instability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

In regards to the Veteran's left knee disability, the Veteran was afforded a VA examination in October 2012.  The examiner concluded that the Veteran's left knee was not caused by his right knee because the Veteran underwent surgery on his left knee before the right knee injury.  The RO noted that the examiner based his conclusion on an inaccurate factual background and asked the examiner to clarify and then provided a new medical opinion.  In the February 2013 addendum opinion, the examiner clarified the factual background however; he did not provide a medical opinion.  As such, the Board finds the October 2012 and February 2013 VA reports are inadequate.   See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In an April 2014 private opinion, Dr. M.S. noted that that she believed that the Veteran's complaints of pain in his left knee may be related to his abnormal gait which was more likely that not a result of his right knee injury.  The Board finds that this opinion is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his left knee disability.  

In regards to his right hip disability, the Veteran was afforded a VA examination in October 2012.  The examiner concluded that the Veteran did not have a right hip condition.  The examiner explained that for the claimed condition of a right hip condition, there was no diagnosis because there was no pathology to render a diagnosis.  In a February 2013 addendum opinion, the examiner included a copy of the x-ray report and noted the hip exam was normal and he could not make a diagnosis on the hip.  However, the Veteran has been diagnosed with very mild bilateral hip degenerative changes during the appeal period, as evidenced by an August 2012 x-ray.  As such, the requirement of a current right hip disability is satisfied.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his right hip disability.  

Additionally, at the April 2014 hearing, the Veteran reported that he continues to receive private treatment from Dr. M.S.  The Board notes that the record was held open to allow the Veteran to submit these additional private treatment records.  While the Veteran submitted a private opinion from Dr. M.S., he did not submit any treatment records or authorization forms.  As such, on remand the Board finds that the Veteran should be provided another opportunity to identify any pertinent outstanding private treatment records.  

The Veteran also testified that he continues to receive treatment from the VAMC Hampton.  The Board notes that the most recent VA treatment records associated with the claims file are from August 2012.  As such, on remand any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent private treatment records, for his right knee, right hip, and left knee disabilities.  Particularly records from Dr. M.S dated since February 2009.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain any relevant outstanding VA treatment records from the VAMC Hampton dated August 2012 to the present.  

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee instability and the nature and etiology of his right hip and left knee disabilities.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

The examiner should state whether the Veteran experiences recurrent subluxation or lateral instability of the right knee.  If recurrent subluxation or lateral instability is found to exist, the examiner should provide an opinion as to whether the severity of the recurrent subluxation or lateral instability is best characterized as slight, moderate, or severe.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee degenerative joint disease, (as diagnosed in November 2011) is (a) secondary to, or (b) aggravated by, his service connected right knee disabilities, to include degenerative joint disease and knee instability.  In rendering the opinion, the examiner should address the positive April 2014 private opinion from Dr. M.S.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's very mild right hip degenerative changes, (as diagnosed in August 2012) is a) secondary to, or b) aggravated by, his service connected right knee disabilities, to include degenerative joint disease and knee instability.  In rendering the opinion, the examiner should address the positive April 2014 private opinion from Dr. M.S.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



